      Case: 1:21-cv-03860 Document #: 1 Filed: 07/20/21 Page 1 of 3 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


                                                       Case No. 21-cv-3860

APPLE INC.,                                            Underlying Litigation:

              Movant                                   Cameron v. Apple Inc.,
                                                         No. 4:19-cv-3074
       v.
                                                       In re Apple iPhone Antitrust Litigation,
BASECAMP, LLC,                                            No. 4:11-cv-6714

              Defendant.                               U.S. District Court for the Northern
                                                       District Of California




       APPLE INC.’S MOTIONS TO COMPEL AND EXPEDITE PROCEEDINGS

       Pursuant to Federal Rules of Civil Procedure 26(b), Apple Inc. (“Apple”) respectfully

moves this Court to compel discovery in response to a subpoena that Apple has served on

Basecamp, LLC (“Basecamp”) in connection with Cameron v. Apple Inc., No. 4:19-cv-03074-

YGR (N.D. Cal.) and In re Apple iPhone Antitrust Litigation, No. 4:11-cv-06714-YGR (N.D.

Cal.) (the “Subpoena”). Apple further moves this court to expedite the proceedings.

       The grounds for these motions are set forth in the memorandum of law and the

Declaration of Michael R. Huttenlocher, Esq., dated July 19, 2021 (the “Huttenlocher

Declaration”) including the attached exhibits. The proposed orders for Apple’s motions are

attached. The Subpoena is attached as Exhibits 1 to the Huttenlocher Declaration. Pursuant to

Local Civil Rule 78.3, the movants respectfully request oral argument on this motion.

       Undersigned counsel and counsel for the Movants held a meet-and-confer regarding the

subpoenas on July 1, 2021. In addition, undersigned counsel contacted counsel for Basecamp on


                                               1
      Case: 1:21-cv-03860 Document #: 1 Filed: 07/20/21 Page 2 of 3 PageID #:2




July 19, 2021, in order to confer pursuant to Local Civil Rule 37.2, but counsel for Basecamp

would not agree to produce documents in response to the subpoenas. Basecamp also objected to

Apple’s motion to expedite.

 Dated: July 20, 2021                         MCDERMOTT WILL & EMERY LLP

                                              By: /s/ Daniel Campbell
                                              Daniel Campbell
                                              444 West Lake Street
                                              Chicago, IL 60606-0029
                                              Tel: 312-372-2000
                                              Fax: 312-984-7700
                                              dcampbell@mwe.com

                                              John J. Calandra (motion for
                                              admission pro hac vice pending)
                                              Nicole Castle (motion for
                                              admission pro hac vice pending)
                                              Michael R. Huttenlocher (motion for
                                              admission pro hac vice pending)
                                              340 Madison Avenue
                                              New York, New York 10173
                                              Tel: 212-547-5400
                                              Fax: 212-547-5444
                                              jcalandra@mwe.com
                                              ncastle@mwe.com
                                              mhuttenlocher@mwe.com

                                              Attorneys for Apple Inc.




                                               2
      Case: 1:21-cv-03860 Document #: 1 Filed: 07/20/21 Page 3 of 3 PageID #:3




                                 CERTIFICATE OF SERVICE

       I, Daniel Campbell, an attorney, hereby certify that on July 20, 2021, I caused a true

and correct copy of the foregoing to be filed and served electronically via the court’s CM/ECF

system. Notice of this filing was sent via email to the following parties.


                                        Brandon Kressin
                                     KANTER LAW GROUP
                                       1717 K Street NW
                                            Suite 900
                                      Washington, DC 20006
                                       Tel.: 202-792-3037
                                  brandon@kanterlawgroup.com

                           Counsel for the Coalition for App Fairness


                                                     /s/ Daniel Campbell
                                                     Daniel Campbell
                                                     444 West Lake Street
                                                     Chicago, IL 60606-0029
                                                     Tel: 312-372-2000
                                                     Fax: 312-984-7700
                                                     dcampbell@mwe.com




                                                 3
